                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     BOARDS OF TRUSTEES OF THE PUGET
9    SOUND ELECTRICAL WORKERS
     HEALTHCARE TRUST, et al.,
10
                   Plaintiffs,                          CASE NO. 18-cv-1166-RAJ
11
            v.                                          PROPOSED ORDER GRANTING
12                                                      PLAINTIFFS’ MOTION FOR
     CEC ELECTRICAL CONTRACTING                         DEFAULT JUDGMENT
13   LLC, et al.,                                       AGAINST CEC ELECTRICAL
14                 Defendants.
15
            This matter comes before the Court on Plaintiffs’ Motion for Default Judgment
16
     against CEC Electrical Contracting LLC (“Defendant” or “CEC Electrical”). Dkt. # 16.
17
     For the reasons that follow, the Court GRANTS Plaintiffs’ Motion.
18
            At the default judgment stage, the court presumes all well-pleaded factual
19
     allegations are true, except those related to damages. TeleVideo Sys., Inc. v. Heidenthal,
20
     826 F.2d 915, 917–18 (9th Cir. 1987); see also Fair House. of Marin v. Combs, 285 F.3d
21
     899, 906 (9th Cir. 2002). Where those facts establish a defendant’s liability, the Court
22
     has discretion, not an obligation, to enter a default judgment. Aldabe v. Aldabe, 616 F.2d
23
     1089, 1092 (9th Cir. 1980); Alan Neuman Productions, Inc. v. Albright, 862 F.2d 1388,
24
     1392 (9th Cir. 1988). The plaintiff must submit evidence supporting a claim for a
25
     particular sum of damages. TeleVideo Sys., 826 F.2d at 917-18; see also Fed. R. Civ. P.
26
     55(b)(2)(B). If the plaintiff cannot prove that the sum it seeks is “a liquidated sum or
27
     PROPOSED ORDER – 1
28
1    capable of mathematical calculation,” the Court must hold a hearing or otherwise ensure
2    that the damage award is appropriate. Davis v. Fendler, 650 F.2d 1154, 1161 (9th Cir.
3    1981).
4             Plaintiffs are employee-benefit Trust Funds, organized and operating under
5    Section 302(c) of the Labor Management Relations Act of 1947 to provide healthcare and
6    related benefits to eligible participants. Dkt. # 1 at 2. Defendant, CEC Electrical, is
7    bound to the Stockman Labor Agreement, 9th District Sound & Communications Labor
8    Agreement, Residential Labor Agreement, and Inside Construction Labor Agreement,
9    (collectively “Labor Agreements”) with the Puget Sound Chapter, NECA and the IBEW
10   Local 46 Union (collectively “Locals”). Under the terms of the Labor Agreements,
11   Defendant is required to promptly and fully report for and pay fringe benefits to Plaintiffs
12   for each hours of covered work performed by CEC Electricals’ employees.
13            The evidence shows that CEC Electrical is liable for failure to pay contributions
14   owed to Plaintiffs for the period February 2018 through August 2018. Dkt. # 18 at ¶ 6.
15   Specifically, the evidence demonstrates that Defendant failed to pay contributions in the
16   amount of $645,271.27 and interest in the amount of $23,354.86. Dkt. # 18 at ¶ 6. The
17   Trust Agreements, to which Defendant consented, also entitle Plaintiffs to liquidated
18   damages in the amount of $67,631.58, and audit costs of $10,732.50. Dkt. # 18 at ¶¶ 6,
19   11-12, Exs. 4-8.
20            In addition, Plaintiffs request attorney fees and costs. Dkt. # 16 at 6. Plaintiffs are
21   entitled to attorney fees and costs under ERISA § 502(g)(2)(D) which provides for the
22   award of reasonable attorney fees and costs in any unpaid contributions action in which a
23   judgment in favor of the plan is awarded. See 29 U.S.C.A. §§ 1132(g)(2)(D). Attorney
24   fees and costs are also provided for under the terms of the Trust Agreements. Dkt. # 18,
25   Exs. 4-8. Here, Plaintiffs are requesting attorney fees in the amount of $5,778.50 and
26
27
     PROPOSED ORDER – 2
28
1    costs of $554.42. Dkt. # 19 at 2. The Court finds that Plaintiffs’ evidence supports an
2    award of attorney fees and costs of $6,332.92.
3          For the foregoing reasons, Plaintiff’s Motion for Default Judgment Against
4    Defendant CEC Electrical is GRANTED. The Clerk is directed to enter default
5    judgment in accordance with this order.
6
7          Dated this 15th day of November, 2019.
8
9
10
11
                                                      A
                                                      The Honorable Richard A. Jones
12                                                    United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     PROPOSED ORDER – 3
28
